NOS.
12-05-00162-CR
         
12-05-00163-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
JORY MICHAEL BROWN, §                      APPEAL FROM THE 241ST
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
                                                                 
                                                                                          
MEMORANDUM OPINION
PER CURIAM
            Jory Michael
Brown appeals two convictions for aggravated robbery.  Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  Appellant
filed a pro se brief. We affirm.
 
Background
            In
two separate indictments, Appellant was charged for two aggravated robberies,
both first degree felonies.1 
The indictments also alleged that Appellant used or exhibited a deadly
weapon, to wit: a firearm, during the commission of or immediate flight from
the offenses.  On March 14, 2005,
Appellant entered a plea of guilty to the offenses charged in the two
indictments.  In both cases, Appellant
and his counsel signed an acknowledgment of admonishments, a waiver of trial by
jury, a sworn waiver of confrontation and agreement to stipulate, an agreement
to stipulate testimony, and judicial confession in which Appellant swore that
all allegations pleaded in both indictments were true.  Appellant also waived his time to file
motions for new trial and in arrest of judgment and his right to appeal.  The trial court adjudged Appellant guilty of
both offenses of aggravated robbery. 
After a sentencing hearing on March 15, the court assessed Appellant’s
punishment for each at fifty years of imprisonment and a $10,000 fine.  The terms of imprisonment are to be served
concurrently.2  This appeal
followed.  
 
Analysis
pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible
error and that there is no error upon
which an appeal can be predicated.  From
our review of counsel’s brief, it is apparent that he is well acquainted with
the facts in these cases.  In compliance
with Anders, Gainous, and High v. State,
573 S.W.2d 807, 812 (Tex. Crim. App. 1978), counsel’s brief presents a
chronological summation of the procedural history of the case and further
states that counsel is unable to raise any meritorious issues for appeal.  As required by Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant’s counsel has moved for
leave to withdraw.  We carried the motion
for consideration with the merits of the appeal. 
            Appellant
filed a pro se brief in which he raised one issue, contending that the trial
court erred by failing to enter the affirmative finding of a deadly weapon in
the body of its written judgments. 
Following the procedures outlined in Anders, we have
diligently reviewed the record for reversible error and have found none.  Having found no reversible error, Appellant’s
counsel’s motion for leave to withdraw is hereby granted and the
trial court’s judgments are affirmed.
Opinion
delivered March 22, 2005.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
(DO NOT PUBLISH)




1 See Tex.
Pen. Code Ann. § 29.03(a)(2), (b) (Vernon 2003).


2 Punishment for a first degree felony is
imprisonment for life or for any term of not more than ninety-nine years or
less than five years and, in addition, a fine not to exceed $10,000. Tex. Pen. Code Ann. § 12.32 (Vernon
2003).